DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 is objected to because the term “alternation” is unclear. Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) for the following reasons:
Reference character “6” has been used to designate semi-transparent mirrors (fig. 1), a vacuum pump (figs. 2 and 3), a measurement volume (figs. 4, 6, and 7). 
Reference character “7” has been used to designate a fan (fig. 2), semi-transparent mirrors (fig. 3), and a vacuum pump (figs. 4, 6, and 7).
Reference character “8” has been used to designate a valve (fig. 7) and a multi-pass cell (figs. 8 and 9).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the language “a light source and a detector arranged to transmit a light signal” (l. 4) is unclear. The detector does not transmit a light signal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 18, 20, 21, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dillner et al. (WO 2016/156622 A1).
Regarding claim 1, Dillner et al., herein Dillner, discloses a system for determining the integrity of a container (11) containing at least one gas, said system comprises: an environment (12) with a lower absolute gas pressure than the pressure inside the container (the absolute gas pressure inside environment 12 may be a partial vacuum or underpressure, which is lower than the pressure inside container 11; p. 11, ll. 3-9); a light source (15) and a detector (16) arranged to transmit a light signal to said detector (16) through said environment (12), or a volume connected to said environment, but outside said container (light source 15 transmits a light signal to detector 16 through environment 12 and outside container 11; p. 12, l. 35 – p. 13, l. 3); wherein said light source (15) and said detector (16) is configured as an optical sensor (14) being based on tunable diode laser absorption spectroscopy (p. 13, ll. 6-8); a control unit for determining, based on said transmitted light signal being detected (by detector 16), if a level of said at least one gas inside said container (11) is altered in said environment (12) or said connected volume (some control unit is required to determine that a level of gas 
Regarding claim 2, Dillner discloses a method of determining the integrity of a container (11) containing at least one gas, said method comprising: placing the container (11) in an environment (12) with a lower absolute gas pressure than the pressure inside the container (the absolute gas pressure inside environment 12 may be a partial vacuum or underpressure, which is lower than the pressure inside container 11; p. 11, ll. 3-9); transmitting a light signal through a portion of said environment (12), or a volume connected to said environment (12) outside said container using an optical transmitter (15) and detecting at least a portion of the light using an optical detector (light source 15 transmits a light signal to detector 16 through environment 12 and outside container 11; p. 12, l. 35 – p. 13, l. 3) being based on tunable diode laser absorption spectroscopy (p. 13, ll. 6-8); wherein said optical transmitter (15) and said detector (16) forming an optical sensor (14) sensitive to at least one gas present in said container (optical sensor 14 is sensitive to at least one gas present in container 11; p 4, ll. 18-21); determining, based on said transmitted light signal being detected, if a level of said at least one gas inside said container is altered in said environment or said connected volume (it is determined whether a level of gas inside container 11 has leaked into environment 12 based on a variation in the detected light signal; p. 12, ll. 12-22).
Regarding claims 3-6, Dillner discloses where said environment (12) is a closed chamber (environment 12 may be an enclosure; p. 12, ll. 26-27); where a partial vacuum is applied in said closed chamber (a partial vacuum may be applied in environment 12; p. 11, ll. 3-9); wherein a size of alternation of said level of said 
Regarding claims 18, 20, 21, 23, and 24, Dillner discloses wherein a measurement is stopped as soon as a certain amount of an alternation of said level of said at least one gas is detected (as the purpose of the apparatus is determine whether a container has leaked, once a gas has been detected and a leak is determined, that particular measurement process would conclude), to make the measurement time as short as possible; wherein said at least one gas is water vapor, methane, oxygen or carbon monoxide (water vapor and oxygen; p. 13, ll. 26-29 ); wherein said container (11) is a food package (p. 1, ll. 18-20); , wherein leak testing is performed inline (testing a series of packages for leaks is inline); wherein the container (11) is pressurized (container 11 is pressurized; p. 4, ll. 27-32). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillner et al. (WO 2016/156622 A1) in view of Hogreve (US 11,105,704 B2).
Regarding claims 7-13, Dillner discloses the invention as set forth above.
Dillner is silent on detecting a leak in a separate measurement volume.
Hogreve teaches a method of determining the integrity of a container (2) containing at least one gas, wherein a light signal is transmitted through a measurement volume (10), for example a pipe, connected to a closed chamber (a light signal is transmitted through enclosure 10 connected to chamber 3; ¶ [0098]), and wherein a vacuum pumping device (4) configured to extract the at least one gas from said closed chamber (3) is placed in relation to said closed chamber (3) so that the at least one gas extracted from said closed chamber (3) passes through said connected measurement volume (10) as a pressure within the closed chamber (3) is decreased (pumping unit 4 extracts gas from chamber 3 so that the gas passes through enclosure 10 as a pressure within chamber 3 is decreased; ¶ 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Dillner with the separate measurement volume of Hogreve to provide a more accurate leak detection process by preventing the optical window of the gas detector from being affected by water vapor from the container (Hogreve, ¶ [0038]).

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillner et al. (WO 2016/156622 A1) in view of Emmenegger et al. (US 2015/0083918 A1).
Regarding claims 14-16, Dillner discloses the invention as set forth above.
Dillner is silent on using multiple detectors and a multi-pass cell.
Emmenegger et al., herein Emmenegger, teaches a leak detection method (fig. 7) wherein multiple detectors (4a, 4b) are placed at different positions around a container (3), and wherein the multiple detectors (4a, 4b) are used in combination with at least one transmitter (1c); wherein the at least one transmitter (1c) comprises a single transmitter and wherein a light beam is folded around said container (3) using semi-transparent mirrors (chamber 3 is a multipass chamber through which light passes through multiple times by mirrors; ¶ [0103]) and a detector (4a) of the multiple detectors (4a, 4b) is placed behind at least one of said semi-transparent mirror and at the termination of said light beam (detector 4a is behind at least one of the mirrors in chamber 3 and at the termination of the light beam; fig. 7); wherein a multi-pass cell (3) is used to create a long optical path-length in a limited volume (¶ [0103]); and wherein a leakage from said container is allowed to pass into, or through, said multi-pass cell (a leakage of gas passes into chamber 3; ¶ [0103]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Dillner with the multiple detectors of Emmenegger to increase the accuracy of sensing by utilizing a reference detector (Emmenegger, ¶ [0121]). Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Dillner with the multipass cell of .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillner et al. (WO 2016/156622 A1) in view of Venturini et al. (US 2020/0072740 A1).
Regarding claim 17, Dillner discloses the invention as set forth above.
Dillner is silent on a multipass cell including a porous medium.
Venturini et al., herein Venturini, teaches a porous medium (porous ceramic) is placed between an optical transmitter (1) and a detector (8), to create a long optical path-length in a limited volume; and wherein a gas is allowed to pass into, or through, said porous medium (gas cell 4 includes a porous ceramic to create a long optical path-length in a limited volume; Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Dillner with the multipass cell of Venturini to increase detection sensitivity by extending the optical path length (Venturini, ¶ [0007]).

Claims 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillner et al. (WO 2016/156622 A1) in view of Hann et al. (US 2019/0178745 A1).
Regarding claims 19 and 22, Dillner discloses the invention as set forth above.

Hann et al., herein Hann, teaches a leak detection method for gas in a container wherein said at least one gas is carbon dioxide (¶ [0039]); wherein said container is a food package with a modified atmosphere, MAP packaging (¶ [0002]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Dillner to test for carbon dioxide in MAP packaging as taught in Hann to ensure the increased shelf life of MAP packaging by determining when a container has an incomplete seal (Hann, ¶ [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852